 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM HENRY PRICE,                              No. 2:17-CV-1031-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    CHILD PROTECTIVE SERVICES, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. On October 25, 2018

18   the court issued an order determining that service of the complaint is appropriate. That order

19   required plaintiff to submit to the United States Marshal, within 15 days of the date of service of

20   the order, a completed summons and copies of the complaint, and file a statement with the court

21   within 20 days that said documents have been submitted. Plaintiff was warned that failure to

22   comply may result in dismissal of this action for lack of prosecution and failure to comply with

23   court rules and orders. See Local Rule 110. As of December 7, 2018, plaintiff had not complied

24   and the court issued findings and recommendations that the action be dismissed for lack of

25   prosecution. On January 28, 2019, service of process was returned executed by the United States

26   ///

27   ///

28   ///
                                                       1
 1   Marshal for all defendants. Good cause appearing therefor, the findings and recommendations

 2   issued on December 7, 2018, are hereby vacated.

 3                 IT IS SO ORDERED.

 4

 5

 6   Dated: January 31, 2019
                                                           ____________________________________
 7                                                         DENNIS M. COTA
 8                                                         UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
